Watson, J.
By Y. S. 4821, “the owner or keeper of a dog more than eight weeks old shall, annually, on or before the first day of April, cause it to be registered, numbered, described, and licensed for one year from such first day of April, in the office of the town clerk wherein such dog is kept, and shall cause it to wear a collar, distinctly marked with the owner’s name and its registered number,” etc. Under the provisions of this statute it mattered not whether the dog was caused to be registered and licensed by the owner or by the keeper, it must wear a collar marked with the owner’s name and its registered number. The law of this section was amended by No. 97, Acts of 1900, to read as appears in P. S. 5623. The only change made in the part quoted above was to provide that the licensed dog shall wear a collar marked with the name of “the owner or keeper, and its registered number.” After the amendment, the same as before, the collar could lawfully be marked with the name of the owner, regardless of whether the dog was registered and licensed in the name of the owner or in that of the keeper. In the provision of the Act of amendment, that the collar shall be marked with the name of the “owner or beeper,” the word “or” is a coordinating particle, giving the alternative to mark the collar with the name of either, according to choice; and each of the coordinated terms is, in force, the equivalent of the other.
The dog billed was registered and licensed in the name of the owner. When killed it was wearing a collar distinctly marked with the name of the keeper, and its registered number, —all in compliance with the statute. It follows that each of the exceptions saved is without force.

Judgment affirmed.